Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 05/27/2022 is acknowledged.
3.	Claims 1-5, 8, 10-14, 17 and 19-24 are pending.
4.	Claims 5, 8, 10-11, 14, 17 and 19-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2020.  
5.	Applicant’s IDS document filed on 07/13/2022 has been considered.
6.	The Examiner again notes that all claims which depend from the polypeptide of claim 1 already require all of the features of claim 1 (isolated, immobilized to a carrier or surface and specifically binds IgE as recited in claim 1) so it is unnecessary to recite those features of the polypeptides again in dependent claims.   The scope of the dependent claims dependent upon claim 1 requires all of the features of the polypeptide of claim 1 and not just the features of parts (1)-(3) of claim 1.  It would be simpler and less confusing to just write the polypeptide of claim 1.
7.	 Claims 1-4, 12-13 and 21-24 are under consideration as they read on SEQ ID NO:150.  The Examiner has extended the search to encompass polypeptides comprising SEQ ID NO:153-154. 
8.	The following rejections are maintained in view of Applicant’s response filed on 05/27/2022. 
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-4, 12-13 and 21-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/309,453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference SEQ ID NO:2 comprises instant SEQ ID NO:150 at amino acids 81-95.  The reference teaches fragments of reference SEQ ID NO:2 which anticipates the recitation of claim 2 and claims dependent thereupon.  The reference teachings anticipate the claimed polypeptides, immobilized polypeptides to a carrier or surface, including for ELISA, compositions and kits.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument filed on 05/27/2022 has been fully considered, but is not found persuasive.
Applicant argues that the rejection should be held in abeyance.
It is the Examiner’s position that the rejection stands until the claims are amended or a terminal disclaimer is filed.

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


12.	 Claims 1-4, 12-13 and 21-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: peptides consisting of SEQ ID NOs 150-151, 153-154, 160-162 and 175-178, compositions thereof and kits thereof, the specification does not reasonably provide enablement for: the polypeptides comprising SEQ ID NOs 150-151, 153-154, 160-162 and 175-178, compositions thereof and kits thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
          Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention. The specification disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without an undue amount of experimentation. 
The specification discloses only the peptides of SEQ ID NOs 150-151, 153-154, 160-162 and 175-178 and compositions and kits thereof for use in the claimed invention. 
The specification is not enabled for polypeptides which comprise 150-151, 153-154, 160-162 and 175-178 and any number of additional amino acids added onto the N- and/or C-terminus of the peptides.  The specification is not enabled to make and use the genus of polypeptides commensurate in scope with the specification for diagnostic use.
The claims do not recite any screening method that one could use to screen for polypeptides that can be made and used commensurate in scope with the specification.  Screening methods need to be specific for one of ordinary skill in the art to determine what is encompassed by the claim recitations.
Predicting polypeptide structure from sequence data of a single amino acid sequence and attempting to utilize the predicted structural determinations to ascertain IgE and IgG binding or functional aspects of any allergen is complex and well outside the realm of routine experimentation. In re Fisher indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities.   It is well known in the art that the relationship between the sequence of a protein and its tertiary structure (i.e. its binding activity) are not well understood and are not predictable.  Blumenthal et al. teaches that correlations between structure and IgE binding (or the lack of IgE binding) cannot be predicted on an a priori structural basis (PTO-892 mailed on 12/16/2020, Reference U, see entire document and page 39 of third full paragraph.  The claims, as recited, encompass an extremely large number of polypeptides.  
Given the unpredictability in the art of determining allergen function and antibody binding from protein sequence, the claims are not enabled for compositions which comprise amino acids additions to the recited sequences; and any number of arrangements of the recited peptides which can create new IgE binding epitopes having nothing to do with the sequences of the individual peptide fragments which would have predictable allergenic functions for diagnosis. As evidenced by the sequence alignment mailed on 12/30/2021, human alpha-actinin comprises at least SEQ ID NO:153, but could not be adequately used to diagnose fish allergies.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s arguments filed on 05/27/2022 have been fully considered, but are not found persuasive. 
Applicant argues:
Applicant respectfully submits that the Examiner may have confused the enablement for a composition claim with the enablement for a method claim. Claim 1 is a polypeptide composition claim with no limited use, even though one of the claim limitations requires specific binding to patient IgE antibody. Note that such functional limitation does not limit claim 1 to a specific use in diagnosis, because the same polypeptide can be used for a myriad of other related or unrelated uses, such as Western blot or ELISA for testing binding affinity of a known IgE antibody in scientific research, as opposed to being used in a clinical diagnostic facility for testing patient sample.  MPEP 2164.01(c) states that "when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use. If multiple uses for claimed compounds or compositions are disclosed in the application, then an enablement rejection must include an explanation, sufficiently supported by the evidence, why the specification fails to enable each disclosed use. In other words, if any use is enabled when multiple uses are disclosed, the application is enabling for the claimed invention" (emphasis added). 
In this regard, at least para. [0068] describes the use of the claimed polypeptide for "specifically binding to an IgE antibody (from an allergic patient)." This use only requires the polypeptide to be useful for binding specifically to a known IgE Ab, regardless of whether the result of this binding is further useful for any diagnostic use. Thus, even if the polypeptide may also comprise an epitope tag, such as FLAG-tag, and thus also binds to an anti-FLAG antibody, the polypeptide is not suddenly non-enabled or not useful for "binding specifically to the known IgE Ab," simply because it also binds to the anti-FLAG Ab. 
Therefore, under MPEP 2164.01(c), when any enabled use taught in the specification (e.g., binding IgE Ab) for a composition claim (e.g., the claimed polypeptide) reasonably correlates with the entire scope of that claim (e.g., any and all polypeptides within the claimed genus are expected6 ME1 40579164v.1Application No. 16/608,361 Docket No.: 129249-00802to bind the same IgE due to the presence of SEQ ID NO: 150), the enablement rejection to the composition claim on the ground of how to use (e.g., alleged theoretically possible false positive result for another use - patient diagnosis) should be withdrawn. 
For the reasons above, Applicant respectfully submits that the scope of enablement rejection should be withdraw, and Applicant respectfully requests the same. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
Applicant’s attention is directed to the following “limited use” recitations in the claims:
“wherein said polypeptide as defined in any of (1)-(3) specifically binds to an IgE antibody from an allergic patient, said IgE antibody specifically binds to the amino acid sequence of any one of” in claims 1, 3-4
“A kit for diagnosing allergy” in claims 3 and 12
“a composition for diagnosing allergy” in claims 4 and 13
Applicant’s attention is drawn to the following bolded portion: In contrast, when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use. 
Applicant’s argument that “the same polypeptide can be used for a myriad of other related or unrelated uses, such as Western blot or ELISA for testing binding affinity of a known IgE antibody in scientific research” is unpersuasive.  
It is the Examiner’s position that the claims are directed to polypeptides, kits and compositions comprising the polypeptides.  It remains the Examiner’s position that the specification is not enabled for making and using the genus of polypeptides which comprise the short peptide sequences claimed in addition to any number of additional amino acids added onto the N- and/or C-terminus of the peptides.  The resulting polypeptides will have unpredictable three-dimensional structures, unpredictable functions and will bind antibodies specific for portions outside of the recited sequences.  The recitation that the polypeptide will bind to antibodies which bind to the recited sequences is not sufficiently limiting as a testable function.  It remains the Examiner’s position that a polypeptide comprising SEQ ID NO:150 will bind to antibodies which are specific for SEQ ID NO:150 in addition to antibodies which are specific for the undisclosed amino acids, making the results of an immunoassay using a polypeptide “comprising” SEQ ID NO:150 not enabled for diagnostic use as claimed.  The specification is not enabled to make and use the invention commensurate in scope with the claims.  As evidenced by the sequence alignment mailed on 12/30/2021, human alpha-actinin comprises at least SEQ ID NO:153, but could not be adequately used to diagnose fish allergies.  
The rejection stands for reasons of record.  
13.	Claims 1-4, 12-13 and 21-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: peptides consisting of 150-151, 153-154, 160-162 and 175-178, compositions thereof and kits thereof 
Applicant is not in possession of: the polypeptides comprising 150-151, 153-154, 160-162 and 175-178; compositions thereof and kits thereof.
The specification discloses peptides consisting of 150-151, 153-154, 160-162 and 175-178, compositions thereof and kits thereof 
The state of the art teaches that function, including binding activity, cannot be predicted based on a protein's structure.   
The specification has not adequately described the genus of polypeptides comprising any number of 150-151, 153-154, 160-162 and 175-178 in any arrangement with any number of additional amino acids.  The additional amino acids and the areas of the polypeptide which span two peptides coming together can form IgE binding epitopes that have nothing to do with the recited peptide sequences.  The specification has not described a correlation between the structure of the polypeptide and the function of being able to be used to bind IgE antibodies and diagnose allergy.  Without a correlation between structure and function, the genus of variants with these functions has not been adequately described.  The specifically described sequences in the specification are insufficient to provide adequate written description for the genus of polypeptides encompassed by the claims.
Applicant only disclosed 150-151, 153-154, 160-162 and 175-178 and compositions and kits thereof in the specification; therefore, the skilled artisan cannot envision all the polypeptide possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
	Applicant’s arguments filed on 05/27/2022 have been fully considered but are not found persuasive.
	Applicant argues:
As explained in the specification, the sequences recited in the claims were identified after a series of tests to (i) determine fish proteins of multiple fish species that react specifically with serum of fish-allergic patients (Examples 2-9) and (ii) arrive at the epitopes that bind to fish-allergic patient's IgE (Examples 10-11). Thus, polypeptides comprising the sequences recited in the claims should also bind to allergic patient's IgE antibodies. 
Therefore, the disclosed species - those specific SEQ ID NOs as recited in the claims - are representative of the entire genus of polypeptides as claimed, because all claimed polypeptides has the same defining functional characteristic - the recited SEQ ID NOs responsible for their common activity - binding specifically to patient-derived IgE antibody. This common defining functional characteristic does not cease to be representative of the entire genus of polypeptides, simply because7 ME1 40579164v.1Application No. 16/608,361 Docket No.: 129249-00802some polypeptides within the scope may have additional features, such as ability to bind to other antibodies. 
It remains the Examiner’s position that a polypeptide comprising SEQ ID NO:150 will bind to antibodies which are specific for SEQ ID NO:150 and antibodies which are specific for the additional undisclosed amino acids, making the results of an immunoassay using a polypeptide comprising SEQ ID NO:150 not adequately described for diagnostic use as claimed.  Applicant’s argument that polypeptides comprising the recited amino acid is representative of the function of the entire genus of polypeptides comprising the recited sequences is unpersuasive.  The description of a single species is not representative of an unlimited genus of the species.  The specification has not adequately described the genus of polypeptides which comprise any number of additional undisclosed amino acids which possess the function of being able to be used in a diagnostic method. The resulting polypeptides will have unpredictable three-dimensional structures, unpredictable functions and will bind antibodies specific for portions outside of the recited sequences. As evidenced by the attached sequence alignment, human alpha-actinin comprises at least SEQ ID NO:153, but could not be adequately used to diagnose fish allergies.  
The rejection stands for reasons of record.  
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 3-4, 21 and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Virel et al. (PTO-892 mailed on 12/16/2020; Reference X) in view of Campbell et al. (PTO-892 mailed on 12/16/2020; Reference V) and Harlow et al. (PTO-892 mailed on 12/16/2020; Reference W).
Virel et al. teaches the alpha actin polypeptide from Danio rerio of Accession number AAN77132 (Table 1).  Accession number AAN77132 is an 898 amino acid protein which comprises instant SEQ ID NO:150 at amino acids 81-95. 
The claimed invention differs from the prior art in the recitation of the polypeptide being isolated and immobilized to a carrier, a kit and a composition of claims 1, 3-4 and 21.
Campbell teaches that it is customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (In particular, page 3 figure 1.1; and page 29).  One field of research in which monoclonal antibodies may prove of particular value is in the study of chromosomal proteins.  The search for those chromosomal proteins which are responsible for determining cell phenotype has been particularly long and comparatively fruitless and monoclonal antibodies are ideal tools for the dissection of the complex mixture of proteins.  Hybridoma production has become a routine laboratory technique (In particular, page 29-30 'Basic research' section).
Harlow et al. also teaches that the monoclonal antibodies are specific, homogenous and can be produced in unlimited quantities (In particular, pages 141-157).  The method of producing monoclonal antibodies comprising immunizing an animal (i.e. a mouse) with a protein or portion thereof with an adjuvant, harvesting spleen cells from said animal, fusing said spleen cells with myeloma cell line, and culturing said fused cells (i.e hybridoma) under conditions that allow production of said antibody (In particular, pages 96-97).  Harlow et al. teaches production of antibodies by coupling the antigen of interest to a carrier, such as KLH (In particular, page 77). 
The reference teaches injecting protein in an immunization dose for rabbits and mice (In particular, page 100, Tables 5.3-5.4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a monoclonal antibody as taught by Campbell against the known macromolecule of reference Accession number AAN77132.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because it was customary at the time the invention was made to make monoclonals against any new macromolecule as taught by Campbell.
It would have been obvious to have made a composition comprising the reference protein coupled to KLH in each immunization dose for rabbits or mice as taught by Harlow et al. It would also have been obvious to have injected the reference polypeptide in PBS physiological buffer solution as taught by Harlow.  
It has been held that once the antigen of interest is selected, the use of that antigen in the known method of Kohler and Milstein will result in the expected hybrid cell lines and the specific monoclonal antibodies.  Ex parte Erlich, 3 USPQ2d 1011, 1015 (BPAI 1986).  
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 11/22/2021 have been fully considered but are not found persuasive.
Applicant argues:
“As argued previously, the 103 rejection is based on the improper interpretation of the meaning of the term "carrier" as including proteins such as KLH used in the Harlow protocol for antibody generation, and is further based on the improper interpretation of the term "immobilized" as including peptide bond linkage between two amino acid residues. Based on these improper interpretations, which is beyond what one of skill in the art would recognized even based on the "Broadest Reasonable Interpretation (BRI)" standard during patent examination, because such meanings are neither consistent with the common understand in the art, nor with the instant specification that cannot be read to include "immobilizing" any antigen to another free floating protein via protein fusion. 
The Examiner cited the following paragraph from Nilsson et al. (Reference U) as an example where the term "immobilized to a carrier" has been used in a publication directed to immunology. 
However, throughout the publication, Nilsson describes the type of "carrier" or "matrix" to which the immunogen is immobilized as "activated Sepharose beads," "nitrocellulose paper," "small beads ME1 40579164v.1Application No. 16/608,361 Docket No.: 129249-00802which can be glass, agarose or dextran based," "liposomes," "iscome," "cells," "microcarrier," and "membranes." None of these "carriers" in Nilsson is even remotely related to a simple peptide directly linked through a peptide bond, as the Examiner suggests. 
Therefore, Nilsson actually supports Applicant's position that, even under the broadly construed BRI standard, the limitation "immobilized to a carrier" could not be so broadly stretched, as the Examiner has, to encompass linking a peptide to a protein such as KLH. 
In the absence of such evidence, the cited prior art collectively cannot be said to have taught or suggested an "immobilized" zebra fish actin on any "carrier," and thus the combined art fails to teach or suggest at least one limitation of the present claims. 
Since a prima facie case of obviousness has not been established, reconsideration and withdrawal of the obviousness rejection are respectfully requested. 

 As stated previously the term “immobilized to a carrier” is Applicant’s choice of words and it is not up to the Examiner to try to find another person who has used these terms together.  There were only 23 publications on pubmed with this phrase and one of the only publications directed to immunology is Nilsson et al. (PTO-892; Reference U) which states:
There are two ways to raise antibodies to minute amounts of immunogen. The first is in-vitro immunization in which the immunogen is presented to a spleen cell culture and about a week later cell fusion for hybridoma production is attempted. The second, and the subject of this review, is intrasplenic immunization , in which the immunogen is deposited into the spleen tissue and the animal itself takes care of growing the spleen cells. Both of these techniques are appropriate when only small amounts of immunogen are available. Intrasplenic immunization, however, requires less laboratory work and there is a decreased risk of contamination, often a problem with hybridoma cultures . The experience of intrasplenic immunization shows that it is the method of choice for immunization with nanogram amounts of immunogen. A successful outcome, however, requires that the immunogen is immobilized on a carrier. This review by Ove Nilsson and Anders Larsson will focus on the various types of matrix which can be used as carriers and on the procedures for transferring these carriers into the spleen tissue.
	Applicant argues that KHL is not a carrier and that the KLH is not immobilized to the protein.  Applicant also appears to be arguing that the KLH is attached to the antigen of interest through a peptide bond.  The art of Homaei et al. (PTO-892; Reference U) teaches techniques for enzyme (protein) immobilization.  Applicant’s attention is directed to the section on “Classical covalent immobilization methods” on page 190-191, the structural abstract on page 186; and the whole document.  Then compare those sections to pages 77-87 of Harlow which teaches how KLH carriers are coupled to the protein of interest.  As such, the KLH is a carrier as it is specifically referred to in Harlow and it is in fact immobilized to the antigen of interest by coupling, contrary to Applicant’s assertion.  
It remains the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a monoclonal antibody as taught by Campbell against the known macromolecule of reference Accession number AAN77132.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because it was customary at the time the invention was made to make monoclonals against any new macromolecule as taught by Campbell.  As such, it would have been obvious to have made a composition comprising the reference protein coupled to KLH in each immunization dose for rabbits or mice as taught by Harlow et al. It would also have been obvious to have injected the reference polypeptide in PBS physiological buffer solution as taught by Harlow.  
Applicant’s argument that KLH would not be encompassed by the phrase immobilized to a carrier is without merit.  The specification does not provide a limiting definition for the term which is contrary to its ordinary meaning and KLH is a carrier in the ordinary meaning of the term as evidenced by the classic Harlow et al. reference (In particular, pages 53, 76-87, whole document). See MPEP 2111.01 Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005).
It is noted that the specification does not define carriers as being inconsistent with the ordinary meaning of the term.  In every instance the carrier can be a protein.  “[0418] Further, in the aforementioned tester, the antibody may be provided in a form bound to a carrier. The type of the carrier is not particularly limited as long as it is usable for detection of binding between an antibody and an antigen. Any given carrier known to those skilled in the art can be used.” 
The rejection stands for reasons of record.  
16.	Claims 1-4, 12-13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/048342 (PTO-892; Reference N) as evidenced by the attached sequence alignment. 
WO 2015/048342 teaches the nutritive polypeptides of reference SEQ ID NO:1956 (which comprises instant SEQ ID NO:154) and reference SEQ ID NO:2215 (which comprises instant SEQ ID NO: 153) (In particular, claims, whole document). Reference SEQ ID NO:1956 is 448 amino acids in length.
The claimed invention differs from the prior art in the recitation of SEQ ID NOs 153 and 154 being immobilized to a carrier or surface of claims 1-4, 12-13 and 21-24. 
The reference teaches recombinant production of the nutritive proteins comprising expressing them with a tag for affinity purification wherein the tag is His-6 tag, a FLAG epitope, a c-myc epitope, a Strep-TAGII, a biotin tag, a glutathione 5-transferase (GST), a chitin binding protein (CBP), a maltose binding protein (MBP), or a metal affinity tag. (In particular, paragraph [00144], [00788], whole document).   The reference particularly teaches purifying the FLAG tagged proteins using affinity purification including Western blot and ELISA [00930]-[00933], [00946-[00950]).  The tagged proteins and the tagged protein bound to the ELISA plate or western blot are suitable for detecting binding between IgE and the polypeptide.  Any polypeptide comprising SEQ ID NO:s 153 or 154 will bind to an antibody which is specific for SEQ ID NO: 153 or 154, respectively. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have recombinantly produced the nutritive proteins of reference SEQ ID NOs 1956 and 2215 with a tag for affinity purification.  This would be encompassed by the recitation of being immobilized to a carrier.  Furthermore, the tagged protein which is bound to the anti-tag antibody in an ELISA or other affinity purification method would be encompassed by the recitation of the polypeptide bound to a surface.  
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s arguments filed on 05/27/2022 have been fully considered, but are not found persuasive.
Applicant argues:
“Applicant respectfully traverses on the ground that the cited prior art does not teach each and every limitation of the claimed invention. 
Specifically, claim 1 and claims dependent therefrom require that the claimed polypeptide specifically binds to an IgE antibody from an allergic patient. WO 2015/048342, however, is silent regarding whether the polypeptides of SEQ ID NO: 1956 and SEQ ID NO: 2215 bind to an IgE antibody. 
Indeed, WO 2015/048342 relates to a composition for maintaining and increasing muscle, and does not even disclose or suggest allergy, while the subject claimed invention relates to epitopes useful in the field of allergy. Thus Applicant also submits that WO 2015/048342 is non- analogous art. 
Therefore, WO 2015/048342 does not teach or suggest a species that has all of the required limitations of the claimed invention. For at least this reason. The claimed invention is not obvious9 ME1 40579164v.1Application No. 16/608,361 Docket No.: 129249-00802over WO 2015/048342. Applicant respectfully requests reconsideration and withdrawal of the foregoing rejections. 

It is the Examiner’s position that if the claims are enabled, then so is the prior art.  While the reference is silent about these functional limitations, the reference peptide is the same as the claimed peptide.  Applicant is reminded that no more of the reference is required than that it sets forth the substance of the invention.  The claimed functional limitations would be inherent properties of the referenced sequences.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Furthermore, Applicant argued in their response on 05/27/2022 that every polypeptide which comprises any of the recited sequences will bind to IgE because “those specific SEQ ID NOs as recited in the claims - are representative of the entire genus of polypeptides as claimed, because all claimed polypeptides has the same defining functional characteristic - the recited SEQ ID NOs responsible for their common activity - binding specifically to patient-derived IgE antibody. This common defining functional characteristic does not cease to be representative of the entire genus of polypeptides, simply because7 ME1 40579164v.1Application No. 16/608,361 Docket No.: 129249-00802some polypeptides within the scope may have additional features, such as ability to bind to other antibodies”
The rejection stands for reasons of record.
17.	No claim is allowed.
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
August 27, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644